Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 6-7 are Allowed over the prior arts of record. 
As indicated in the Final rejection mailed 12/21/2021, claims 6-7 were previously allowed. The applicant canceled claims 1 and 4-5 in the after final response. Further details are outlined below.
3.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below, 
Regarding Claim 6:
A method of controlling an optical signal processing device, the optical signal processing device comprising: an optical waveguide formed on a substrate, the optical waveguide including at least one input port and at least one output port; and a plurality of driven elements including a phase shifter, the phase shifter producing a phase shift to an optical signal from the input port, each of the driven elements including two control terminals, and control wirings provided to have control signals applied between the two control terminals, the control signals being time-division synchronized, wherein any of the control wirings for accessing the driven element is shared by the plurality of driven elements, the method comprising: applying the control signals to the two control terminals, each of the control signals is a time division control signal having a time waveform being time-division synchronized in a predetermined time slot, the time waveform being repeated in a predetermined pattern over a plurality of switching cycles T, the switching wherein a modulation format of the optical signal is a quadrature amplitude modulation signal, and a relation 
    PNG
    media_image1.png
    19
    20
    media_image1.png
    Greyscale
 < 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 is established, wherein 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 is defined as a phase difference corresponding to a distance between respective symbol points of the quadrature amplitude modulation signal and 
    PNG
    media_image1.png
    19
    20
    media_image1.png
    Greyscale
 is defined as a residual fluctuation component at a switching frequency fs (=1/T) of the time division control signal in a frequency response of the phase shifter.

Regarding Claim 6: Prior art Nakamura (JP 2012022184) teaches: A method of controlling an optical signal processing device, the optical signal processing device comprising: an optical waveguide formed on a substrate, the optical waveguide including at least one input port and at least one output port; and a plurality of driven elements including a phase shifter, the phase shifter producing a phase shift to an optical signal from the input port, each of the driven elements including two control terminals, and control wirings provided to have control signals applied between the two control terminals, the control signals being time-division synchronized, wherein any of the control wirings for accessing the driven element is shared by the plurality of driven elements, the method comprising: applying the control signals to the two control terminals, each of the control signals is a time division control signal having a time waveform being time-division synchronized in a predetermined time slot, the time waveform being repeated in a predetermined pattern over a plurality of switching cycles T, the switching cycle T including a plurality of time slots; and addressing any of the plurality of driven elements according to the control signals (as posted in the Non-final office action mailed 7/22/2021) within claims 1 and 6. Nakamura fails to teach “wherein a modulation format of the optical signal is a quadrature amplitude modulation signal, and a relation 
    PNG
    media_image1.png
    19
    20
    media_image1.png
    Greyscale
 < 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 is established, wherein 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 is defined as a phase difference corresponding to a distance between respective symbol points of the quadrature amplitude modulation signal and 
    PNG
    media_image1.png
    19
    20
    media_image1.png
    Greyscale
 is defined as a residual fluctuation component at a switching frequency fs (=1/T) of the time division control signal in a frequency response of the phase shifter”.

4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). See further relevant references noted below: 
Anderson (US 2016/0013868) teaches a matrix layout of phase shifter that are controlled via a controller 130 as shown in Fig. 3.
Satoh (US 2013/0272700) teaches an optical signal control device 100 with a waveguide WG, phase control PC and a drive circuit 21 and a signal control unit 11 as shown in Fig. 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
                       /DAVID C PAYNE/                       Supervisory Patent Examiner of Art Unit 2637